United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.W., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Willie Jones, for the appellant
No appearance, for the Director

Docket No. 09-2026
Issued: February 16, 2010

Oral Argument December 3, 2009

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 4, 2009 appellant, through her representative, filed a timely appeal from a
June 3, 2009 merit decision of the Office of Workers’ Compensation Programs denying her
schedule award claim and a July 16, 2009 nonmerit decision denying her request for
reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUES
The issues are: (1) whether appellant has established that she is entitled to a schedule
award; and (2) whether the Office properly denied her request for further review of the merits of
her claim under 5 U.S.C. § 8128.
FACTUAL HISTORY
On December 22, 1999 appellant, then a 45-year-old secretary, filed a claim alleging that
she sustained a traumatic injury to her neck and the right side of her arm, back and leg on that

date while shooting at a firing range. The Office accepted the claim, assigned file number
xxxxxx399, for neck strain and lumbosacral strain.1
On May 1, 2009 the Office requested that appellant submit an impairment evaluation
from her attending physician in accordance with the American Medical Association, Guides to
the Evaluation of Permanent Impairment (6th ed. 2009) (A.M.A., Guides). It provided her 30
days to submit the requested impairment evaluation.
By decision dated June 3, 2009, the Office denied appellant’s claim for a schedule award.
It noted that she had not submitted an impairment evaluation in support of her claim.
In a letter dated June 5, 2009, submitted in reference to subsidiary file number
xxxxxx428, Dr. Michael Katz, a Board-certified orthopedic surgeon, informed the Office that he
was waiting to receive the sixth edition of the A.M.A., Guides before evaluating the extent of
appellant’s permanent impairment.
On June 25, 2009 appellant requested reconsideration. She noted that her attending
physician, Dr. Katz, had requested clarification from the Office regarding how to complete the
schedule award evaluation forms. In a decision dated July 16, 2009, the Office denied
appellant’s request for reconsideration after finding that the evidence submitted was insufficient
to warrant reopening the case for further merit review.
On appeal appellant argues that the Office erred in denying her claim because on June 5,
2009, Dr. Katz, her attending physician, had requested additional time to perform his impairment
evaluation under the sixth edition of the A.M.A., Guides.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of the Federal Employees’ Compensation Act2 and its
implementing federal regulations,3 set forth the number of weeks of compensation payable to
employees sustaining permanent impairment from loss, or loss of use, of scheduled members or
functions of the body. However, the Act does not specify the manner in which the percentage of
loss shall be determined. For consistent results and to ensure equal justice under the law for all
claimants, the Office has adopted the A.M.A., Guides as the uniform standard applicable to all

1

In a decision dated August 11, 2005, the Board set aside January 27 and April 29, 2003 decisions issued under
file number xxxxxx428 and December 18, 2002 and April 7, 2003 decisions issued under file number xxxxxx887.
The Board noted that appellant had sustained prior work injuires on May 6 and December 22, 1999, assigned file
numbers xxxxxx428 and xxxxxx399. The Board remanded the case for the consolidation of all her prior claims
relevant to the same body part. Docket Nos. 03-1741 & 03-1874. On January 4, 2006 the Office informed appellant
that claims xxxxxx399, xxxxxx428 and xxxxxx887 had been consolidated under file number xxxxxx428.
2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404.

2

claimants.4 As of May 1, 2009, the sixth edition of the A.M.A., Guides is used to calculate
schedule awards.5
It is the claimant’s burden to establish that he or she has sustained a permanent
impairment of the scheduled member or function as a result of any employment injury.6 Office
procedures provide that, to support a schedule award, the file must contain competent medical
evidence which shows that the impairment has reached a permanent and fixed state and indicates
the date on which this occurred (date of maximum medical improvement), describes the
impairment in sufficient detail so that it can be visualized on review and computes the
percentage of impairment in accordance with the A.M.A., Guides.7
ANALYSIS -- ISSUE 1
The Office accepted appellant’s claim for neck strain and lumbosacral strain. Appellant
requested a schedule award; however, the Office denied her schedule award claim after finding
that she did not establish that she sustained a permanent impairment resulting from her work
injury.
Appellant has not submitted sufficient evidence to establish that, as a result of her
employment injury, she sustained any permanent impairment to a scheduled member such that
she would be entitled to a schedule award. On May 1, 2009 the Office informed her of the type
of evidence necessary to establish her schedule award claim and specifically requested that she
submit an impairment evaluation from her attending physician in accordance with the sixth
edition of the A.M.A., Guides. Appellant did not submit an impairment evaluation. It is her
burden of proof to establish that she sustained a permanent impairment of a scheduled member
as a result of an employment injury.8 The medical evidence must include a description of any
physical impairment in sufficient detail so that the claims examiner and others reviewing the file
would be able to clearly visualize the impairment with its resulting restrictions and limitations.9
Appellant did not submit such evidence and thus the Office properly denied her schedule award
claim.
On appeal appellant argues that, on June 5, 2009, Dr. Katz requested additional time to
perform his impairment evaluation under the sixth edition of the A.M.A., Guides. She contends
that the Office should not have denied the claim as her physician requested additional
information. The Office, however, did not receive Dr. Katz’s June 5, 2009 letter until June 8,

4

Id. at § 10.404(a).

5

FECA Bulletin No. 09-03 (issued March 15, 2008).

6

Tammy L. Meehan, 53 ECAB 229 (2001).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims, Chapter
2.808.6(b) (August 2002).
8

See Tammy L. Meehan, supra note 6.

9

See A.L., 60 ECAB ___ (Docket No. 08-1730, issued March 16, 2009).

3

2009, subsequent to its June 3, 2009 decision denying her schedule award. Further, as discussed,
it is appellant’s burden to establish medical evidence showing a permanent impairment.10
LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128(a) of the
Act,11 the Office’s regulations provide that a claimant must: (1) show that the Office erroneously
applied or interpreted a specific point of law; (2) advance a relevant legal argument not
previously considered by the Office; or (3) submit relevant and pertinent new evidence not
previously considered by the Office.12 To be entitled to a merit review of an Office decision
denying or terminating a benefit, a claimant also must file his or her application for review
within one year of the date of that decision.13 When a claimant fails to meet one of the above
standards, the Office will deny the application for reconsideration without reopening the case for
review on the merits.14
The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case.15 The Board also has
held that the submission of evidence which does not address the particular issue involved does
not constitute a basis for reopening a case.16 While the reopening of a case may be predicated
solely on a legal premise not previously considered, such reopening is not required where the
legal contention does not have a reasonable color of validity.17
ANALYSIS -- ISSUE 2
In its June 3, 2009 decision, the Office determined that appellant had not established a
permanent impairment of a scheduled member such that she would be entitled to a schedule
award. It found that she had not submitted an impairment evaluation as requested.
In her request for reconsideration, appellant contended that her attending physician,
Dr. Katz, had requested clarification from the Office regarding how to perform an impairment
evaluation. Her argument, however, is not relevant to the pertinent issue of whether the medical
evidence establishes that she has a permanent impairment of a scheduled member. The issue in
this case is medical in nature and can only be resolved through the submission of probative
10

See Tammy L. Meehan, supra note 6.

11

5 U.S.C. §§ 8101-8193. Section 8128(a) of the Act provides that “[t]he Secretary of Labor may review an
award for or against payment of compensation at any time on her own motion or on application.”
12

20 C.F.R. § 10.606(b)(2).

13

Id. at § 10.607(a).

14

Id. at § 10.608(b).

15

Arlesa Gibbs, 53 ECAB 204 (2001); James E. Norris, 52 ECAB 93 (2000).

16

Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB 180 (2000).

17

Vincent Holmes, 53 ECAB 468 (2002); Robert P. Mitchell, 52 ECAB 116 (2000).

4

medical evidence from a physician.18 Evidence that does not address the particular issue
involved does not warrant reopening a case for merit review.19
In a letter dated June 5, 2009, provided under file number xxxxxx428, Dr. Katz informed
the Office that he was awaiting receipt of the sixth edition of the A.M.A., Guides before
conducting his impairment evaluation. His letter, while informative, is not pertinent to the issue
of whether appellant has established a permanent impairment of a scheduled member such that
she is entitled to a schedule award; consequently, it is insufficient to warrant reopening her case
for further review of the merits.20
Appellant did not show that the Office erroneously applied or interpreted a specific point
of law, advanced a relevant legal argument not previously considered by the Office or submitted
new and relevant evidence not previously considered. As she did not meet any of the necessary
regulatory requirements, she is not entitled to further merit review.21
CONCLUSION
The Board finds that appellant has not established that she is entitled to a schedule award.
The Board further finds that the Office properly denied her request for further review of the
merits of her claim under section 8128.

18

Gloria J. McPherson, 51 ECAB 441 (2000).

19

Freddie Mosley, 54 ECAB 255 (2002).

20

See Patricia G. Aiken, 57 ECAB 441 (2006); Johnnie B. Causey, 57 ECAB 359 (2006).

21

Appellant submitted new medical evidence subsequent to the Office’s July 16, 2009 decision, included in file
number xxxxxx428. The Board has no jurisdiction to review new evidence on appeal; see 20 C.F.R. § 501.2(c).
Appellant can resubmit this evidence to the Office and request reconsideration under 5 U.S.C. § 8128.

5

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated July 16 and June 3, 2009 are affirmed.
Issued: February 16, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

